On the Merits.
Plaintiff charges that he has suffered the damages which he claims, in consequence of a malicious affidavit, made against him by Lucien Soniat, at the instigation of his father, Theodore Soniat, charging him with trespass on the latter’s lands,-by cutting down or causing to be cut down, and taking away several trees on the lands of said T. Soniat, without his consent or permission, under which charge he was arrested, put under bond, tried and acquitted.
The defendants filed separate answers. Lucien Soniat admitted to have made the affidavit, while Theodore Soniat denied any participation therein, and claimed in reconvention fifteen hundred dollars as value of the trees illegally cut down on his land, and appropriated to his use, by plaintiff.
Both defendants denied that the affidavit had been made with malice or without probable cause, and both alleged grounds to justify the charge made in the protection of private property.
Counsel of both parties are in perfect accord as to the law governing the case, and both agree that the right of plaintiff’s recovery depends upon the concurrence of the following elements of proof:
1st. The prosecution and its termination in favor of plaintiff.
2d. That the defendants were the prosecutors, directly or by authorizing the same.
3d. That there was no probable cause for the prosecution.
4th. That it was actuated by malice.
5th. That plaintiff has suffered damage in consequence of the malicious and unfounded prosecution.
A careful examination of the testimony has disclosed to our minds the following as the salient facts in the case:
In June, 1877, Lucien Soniat, the manager of his father, Theodore Soniat’s plantation, was informed by several persons that plaintiff, the lessee of the “ Trudeau place,” an adjoining plantation, and on which he-was engaged in cutting timber, to be converted into fuel and into railroad cross-ties, was cutting down and using trees on the Soniat lands. Accompanied by two of his informants, who had themselves, as employees of plaintiff, cut down trees on the Soniat lands, Lucien Soniat, who was familiar with the location and with the boundary lines between the two plantations, proceeded to investigate the matter. Having ascertained, by following the lines from the front to the rear or swamp, *919that the information was correct, he then called on plaintiff, in an amicable manner, in company with a neighbor, notified him of the fact, and requested him to desist from further trespassing on his father’s lands, concluding by demanding compensation for the timber which had been cut down and used by Godfrey.
At his request, an investigation was subsequently made by him and Godfrey, accompanied by several laborers and two of their neighbors. This investigation having resulted,' in Soniat’s opinion, in fully proving that plaintiff had cut and used a great many trees on his father’s lands, he reiterated his previous request for a cessation of the trespass and fór compensation for the timber taken from his father. After mutually considering several propositions and counter-propositions for a settlement of the difficulty, and all plans to that end having failed, and Lucien Soniat seeing that plaintiff, heedless of his amicable request, was persisting in chopping on his father’s swamps, then sought legal advice from two respectable counsel, to whom he máde a faithful and correct statement of the facts above recited. Following their advice and that of the parish judge, himself an attorney of vast experience, Soniat then made the affidavit which gave rise to this litigation. The trial resulted in the acquittal of the accused. The mere statement of the foregoing facts is in our opinion a solution of the case in favor of defendants, and shows that, far from being actuated by malice or ill-feeling towards the plaintiff, they acted throughout with a spirit of high-minded fairness and with marked moderation, seldom met in persons whose property is being devastated.
The acquittal of the accused, whose conviction must rest upon evidence proving his guilt beyond a reasonable doubt, does not prove malice or want of probable cause in the prosecutor. If the acquittal of all persons accused of crimes or misdemeanors, should subject the complainants to actions in damages for malicious prosecution, it is easy to perceive that litigation of that character would absorb and monopolize the attention of courts of justice to the exclusion of all other business.
We are more than satisfied from the evidence, that defendants had ample probable cause for the resort to the criminal prosecution which they instituted against plaintiff; and courts will not mulct them in damages for pursuing such a course.
On the plea in • reconvention, which was not directly passed upon by the jury, we find that the evidence is not sufficiently clear in details as to the number and value of defendant’s trees, which were actually cut down and used by plaintiff, to enable us to give judgment in a definite amount in favor of plaintiff in reconvention.
. It is, therefore, ordered, adjudged and decreed that the verdict and judgment appealed from be affirmed at appellant’s costs.